Citation Nr: 0216196	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  95-00 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a claimed bilateral 
knee disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from May 1967 to March 
1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1994 decision that denied the 
veteran's application to reopen a claim of service connection 
for a bilateral knee disorder, on the basis that new and 
material evidence had not been submitted.  

In January 1998, the Board remanded the case to the RO for 
further development.  

In a January 2001 decision, the Board determined that new and 
material evidence was submitted to reopen a claim of service 
connection for a bilateral knee disorder, and remanded the 
case to the RO for further development.  



FINDINGS OF FACT

1.  There is objective evidence of record to show that the 
veteran complained of bilateral knee pain in service, prior 
to serving in the Republic of Vietnam; although there is no 
objective evidence that he incurred a bilateral knee injury 
in the Republic of Vietnam, his statements to that effect are 
sufficient evidence to show that such injury occurred.  

2.  The veteran's bilateral knee disorder, currently 
diagnosed as mild degenerative joint disease, is not shown to 
have been present until many years after separation from 
service; there is overwhelming convincing evidence to show 
that such bilateral knee disorder is not due to claimed 
injury during service or otherwise related to service.  



CONCLUSION OF LAW

The veteran is not shown to have a bilateral knee disability 
due to disease or injury that was incurred in or aggravated 
by service; nor may any arthritis be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1154(b), 5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The veteran served on active duty from May 1967 to March 
1970.  His service department records indicate that he served 
in the Republic of Vietnam (with participation in operations 
there beginning in November 1967) and was awarded a Purple 
Heart Medal.  

A careful review of the service medical records shows that, 
on an April 1967 physical examination for enlistment 
purposes, the lower extremities were normal.  In May 1967, 
the veteran was seen for complaints of having bilateral knee 
pain.  It was noted that he was into his second week of 
training, that he hurt the knees about eight or nine years 
ago, and that the knees had been hurting for approximately 
two weeks.  The veteran reported sharp pain in both kneecaps.  
A physical examination of the knees revealed full range of 
motion with slight discomfort.  

In October 1967, during service, the veteran was seen again 
for knee problems.  On physical examination, there was 
tenderness on palpation over the greater tuberosity of the 
right tibia, but otherwise the right knee was fine.  The 
impression was that of Osgood Schlatter's Disease of the 
right tibia.  The knee was wrapped with an Ace bandage.  

A military discharge physical examination is not of record.  
The service medical records contain a notation in February 
1970 that the veteran was "not properly released through 
medical." 

On a June 1970 VA examination, the veteran did not complain 
of any knee disorder, and there were no clinical findings or 
diagnoses in regard thereto.  

The Medical records dated in October 1972 from Orange 
Memorial Hospital indicate that the veteran was hospitalized 
for four days with complaints unrelated to his knees.  While 
in the hospital, he underwent a physical examination which 
showed that his musculoskeletal system was within normal 
limits.  

In September 1978, the RO received the veteran's claim of 
service connection for a bilateral knee disorder.  It was 
noted by the veteran's representative at the time that the 
veteran had been treated in service for a bilateral knee 
condition.  

In an October 1978 decision, the RO denied service connection 
for a bilateral knee disorder, based in part on a June 1970 
VA examination report that did not show any evidence of a 
bilateral knee disorder.  

An October 1993 VA outpatient record indicates that the 
veteran was seen with a complaint of knee pain.  He indicated 
that he worked as a painter and had pain in the knee in 1967.  
The assessment was that of musculoskeletal pain, and the 
examiner indicated that such pain might be related to 
physical activity.  

The medical records from Greenwood Orthopaedic Clinic 
indicate that, in December 1993, the veteran presented with 
symptoms referable to both knees.  He reported that he had 
injured both knees in 1967 in Vietnam.  X-ray studies of the 
knees revealed no bony abnormalities, significant lateral 
subluxation or degenerative changes.  The assessment was that 
of chondromalacia of the patella, bilateral.  In January 
1994, the veteran returned with no significant change in his 
symptoms.  

In a January 1994 statement, John King, M.D., of Greenwood 
Orthopaedic Clinic, indicated that the veteran had chronic 
anterior knee pain with patellar chondrosis, and was 
undergoing therapy for this condition.  

On a January 1994 VA examination, the veteran reported that 
he first noted bilateral knee pain in 1968 and that it had 
worsened over time.  X-ray studies of the knees were 
unremarkable.  Following physical examination, the diagnosis 
was that of chronic anterior knee pain secondary to patellar 
chondrosis.  

In a March 1994 statement, John King, M.D., of Greenwood 
Orthopaedic Clinic, indicated that the veteran had been seen 
in the clinic since December 1993 with chronic anterior knee 
pain with probable patellar chondrosis.  A March 1994 record 
indicates that the veteran returned with continuing 
complaints of bilateral knee pain.  

Dr. King indicated his doubts that further rehabilitation 
would be beneficial and offered arthroscopic debridement as 
an alternative to rehabilitation.  A May 1994 record 
indicates that the veteran was discharged from care as 
physical therapy was not successful and the doctor felt 
nothing further could be done.  

In a September 1994 decision, the RO denied the veteran's 
application to reopen a claim of service connection for a 
bilateral knee disorder, on the basis that new and material 
evidence had not been submitted.  

The VA records show that, in October 1994, the veteran 
underwent arthroscopic debridement of the right knee.  

In a letter dated in October 1994, the Social Security 
Administration notified the veteran of an award of disability 
benefits.  The copies of medical records received in 
connection with the award did not reference the veteran's 
knees.  

In a September 1996 letter, the veteran stated that, when his 
claim of service connection for a bilateral knee disorder was 
denied in 1978, the medical records upon which the decision 
was based were eight years old.  He contended that he was 
never given the opportunity for an examination at that time.  
He indicated that he underwent right knee surgery in October 
1994 and maintained that his claim was wrongfully denied in 
1978.  He questioned why it took the VA so long to recognize 
his knee injury and perform the surgery.  

In January 1998, the Board remanded the case to the RO for 
further development.  

On a February 1998 VA examination, the veteran reported that, 
while in service, he performed a lot of running and jumping 
out of helicopters.  He claimed that he developed pain and 
that his leg gave out on him.  He stated that he was told 
that he had arthritis in his knees.  Following physical 
examination, the assessment was that of bilateral knee pain, 
status post orthoscopic surgery of the right knee.  
Subsequent X-ray studies of the knees showed no definite 
bony, joint, or soft tissue abnormality.  

In January 2000, additional Social Security Administration 
records dated from 1994 through 1998 were received, which 
included VA outpatient records, dated from 1995 to 1997, 
regarding complaints and treatment referable to the right 
knee.  

A March 2000 medical report from Lakelands Orthopaedic Clinic 
indicates that the veteran was seen with complaints of having 
left knee pain after an acute exacerbation.  It was noted 
that there had been no history of significant trauma.  X-ray 
studies of the left knee were unremarkable.  The diagnoses 
were those of suspect meniscal tear and history of 
chondromalacia of the patella.  A subsequent MRI scan of the 
knee showed a meniscal tear, and arthroscopic surgery was 
recommended.  

The medical records from Self Memorial Hospital, dated in 
April 2000, show that the veteran underwent a partial medial 
meniscectomy and chondral shaving of the medial femoral 
condyle and patella, on the left.  

In a May 2000 statement, Charles Gray, M.D., of Lakelands 
Orthopaedic Clinic, indicated that the veteran recently 
underwent arthroscopic surgery for posterior horn radial 
medial meniscal tear.  The doctor stated that such tear was 
chronic in nature and most likely had been present for many 
years.  He stated that the veteran had a history of injury 
while in the service and that this would be compatible with 
the injury sustained at that time.  The doctor added that the 
veteran also had mild arthritis changes in his knee.  

A May 2000 medical report from Lakelands Orthopaedic Clinic 
indicates that the veteran was seen with knee pain.  The 
diagnoses were those of status post resection of medial 
meniscal tear and chondromalacia of medial femoral condyle 
and patellofemoral articulation.  

In a June 2000 letter, the veteran stated that he injured his 
knees in service while serving in Vietnam.  He stated that he 
continued to complain of pain until he underwent right knee 
surgery in 1994 and left knee surgery in April 2000.  He 
indicated that he was submitting statements from two fellow 
servicemen in support of his claim of an injury during 
service.  

In those statements, the fellow servicemen indicated that 
they were with the veteran in about September 1968 when they 
received "incoming fire" and the veteran fell from the top 
of their tank, injuring both knees and legs.  In one of those 
statements, it was indicated that they could not "medivac" 
the veteran right away due to heavy enemy fire and that 
afterwards the veteran thought he would be okay despite a 
limp.  They also noted that, a few days later, the veteran 
was hit in the back by incoming artillery fire because he 
could not reach cover fast enough due to his compromised 
mobility on account of his injured knees.  

The VA outpatient records show that, in September 2000, the 
veteran was seen for bilateral knee pain.  

A November 2000 medical report from Lakelands Orthopaedic 
Clinic indicates that the veteran was seen for evaluation of 
crepitance of the lateral aspect of the knee.  The doctor 
noted that this was a new history of trauma.  The diagnosis 
was that of mild iliotibial band syndrome.  

In a January 2001 decision, the Board determined that new and 
material evidence was submitted to reopen a claim of service 
connection for a bilateral knee disorder, and remanded the 
case to the RO for further development.  

On a February 2001 VA examination, the veteran's claims file 
was reviewed in detail.  The veteran reported having 
bilateral knee pain and brought with him pictures of his knee 
arthroscopy performed by a private doctor.  The veteran 
reported that, in service, he had jumped off a tank in 
Vietnam and injured his knees.  

Following physical examination, the impression was that of 
bilateral knee pain with history of arthroscopy in the past.  
The examiner remarked that it appeared that the veteran's 
knees were both slightly varus in nature, which he stated was 
more likely to be as a result of the veteran's inherent 
anatomy and overall wear and tear throughout his life.  

The examiner stated that, on the examination, there was no 
evidence of any effusion consistent with significant 
inflammation and degenerative changes and that the pictures 
the veteran brought in showed evidence of general 
fibrillatory changes.  The examiner opined that there was no 
evidence of any discrete lesions except for global arthritis 
that was very likely due to overall wear and tear that the 
veteran had sustained over his lifetime rather than a 
distinct injury.  Subsequent X-ray studies showed mild 
degenerative joint disease of both knees.  

The VA outpatient records show that, in April 2001, the 
veteran was seen for bilateral knee pain.  In May 2001, he 
was seen again for bilateral knee pain.  Objective findings 
suggested ligamentous instability, right more than left, and 
internal derangement on the left.  It did not appear that he 
was afflicted with patella femoral dysfunction at that time.  

Subsequently in May 2001, he was evaluated for knee pain and 
diagnosed with degenerative joint disease of the knees with 
left medial collateral ligament laxity.  He was seen again 
for bilateral knee pain in October 2001.  

In an October 2001 letter, the RO informed the veteran of the 
Veterans Claims Assistance Act of 2000 (VCAA) and of its duty 
to notify him about his claim and of its duty to assist him 
in obtaining evidence for his claim.  The RO notified the 
veteran of what the evidence must show to establish service 
connection and what information or evidence was still needed 
from him.  

In October 2001, the RO received information from the veteran 
indicating that he underwent knee surgery at the VA Medical 
Center (VAMC) in October 1994 and at a private facility in 
April 2000.  

The VA outpatient records dated from December 2001 to March 
2002 did not show any clinical findings or treatment 
referable to the knees.  

In a March 2002 Supplemental Statement of the Case, the RO 
provided the veteran with the regulations implementing the 
VCAA.  The RO also informed the veteran of the evidence which 
it obtained since the last Supplemental Statement of the Case 
in July 2001.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  The VCAA and the 
implementing regulations pertinent to the issue on appeal are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Supplemental Statements of the Case (sent to the veteran in 
July 2001 and March 2002), and in a letter sent to the 
veteran in October 2001, the RO has notified him of the 
evidence needed to substantiate his claim.  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claim, to include requesting 
medical records to which he has referred (i.e., from VA and 
private medical providers).  Additionally, the RO has 
provided the veteran with the opportunity for a hearing, 
which he declined.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
Supp. 2002).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.304(d).  

The combat provisions of 38 U.S.C.A. § 1154(b) do not create 
a statutory presumption that a combat veteran's claimed 
disability is service-connected, but it is an evidentiary 
mechanism which lightens the burden of a veteran who seeks 
service connection based on disability alleged to be related 
to combat.  If a combat veteran presents satisfactory lay or 
other evidence of service incurrence or aggravation of a 
disease or injury, which is consistent with the circumstances 
or hardships of his service, then an evidentiary presumption 
of service connection arises and the burden shifts to the 
government to disprove service incurrence or aggravation by 
clear and convincing evidence.  In determining if there is 
such clear and convincing evidence, all evidence should be 
considered including availability of medical records, the 
nature and course of a disease or disability, the amount of 
time that has elapsed since service before there is a 
complaint of the condition, and any other relevant factors.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  

The veteran alleges that his bilateral knee disorder is the 
result of injury during service in the Republic of Vietnam.  

In particular, in June 2000, the veteran submitted statements 
from fellow servicemen to support the claim that the injury 
in question was from a fall from a tank in about September 
1968 during incoming enemy fire.  This claim of a injury from 
a fall from a tank first appears in June 2000, and a February 
2001 VA examiner again notes the veteran's report of injury 
in service from such a fall.  

His service department records reflect service in the 
Republic of Vietnam with awards that include the Purple Heart 
Medal.  Therefore, it may be presumed that the veteran 
engaged in combat in service, such that his lay statements 
are sufficient to show the occurrence of combat-related 
injury.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(d).  

That is, the veteran's statements alone regarding having 
suffered injury to his knees suffice to show that such 
injuries occurred.  However, establishing service connection 
still requires evidence that demonstrates an etiological link 
between the current bilateral knee disorder and service.  
Clyburn v. West, 12 Vet. App. 296, 303 (1999); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997); Caluza v. Brown, 7 Vet. 
App. 498, 507 (1995).  

Although the Board accepts that the veteran was involved in 
combat, his service medical records from his 1967 to 1970 
active duty are negative for any recorded reference of him 
suffering an injury to his knees during service in the 
Republic of Vietnam.  

The service medical records instead show that the veteran was 
seen for complaints of having knee pain in May 1967 and 
October 1967, when an impression of Osgood Schlatter's 
Disease of the right tibia was recorded for only one time.  
The post-service medical records are negative for actual 
findings of knee disability until the 1990s.  

The first post-service medical evidence showing any 
complaints, findings, or diagnosis of a knee disability is 
dated in October 1993, over 20 years after the veteran's 
active duty.  The medical records do not serve to support the 
veteran's assertions of having had ongoing bilateral knee 
disability due to an injury sustained in service.  

The subsequent post-service medical records show continuing 
problems related to the knees:  private X-ray studies of the 
knees in December 1993 showed no abnormalities, and he was 
diagnosed then with chondromalacia of the patella, bilateral; 
a January 1994 VA examination report reflects a diagnosis of 
chronic anterior knee pain secondary to patellar chondrosis; 
in October 1994, the veteran underwent right knee surgery; 
the veteran received outpatient treatment for knee pain at 
the VA from 1995 to 1997; a February 1998 VA examination 
report reflects a diagnosis of bilateral knee pain, status 
post orthoscopic surgery of the right knee, and X-rays 
studies of the knees showed no abnormalities; private records 
in 2000 show that the veteran had a meniscal tear of the left 
knee and he underwent surgery in April 2000; private and VA 
medical records in 2000 and 2001 show complaints of knee 
pain, with a diagnosis of degenerative joint disease of the 
knees.  

The Board also finds that the competent evidence of record 
does not establish a causal nexus between any current 
bilateral knee disability and disease or injury that was 
incurred in or aggravated by the veteran's active duty 
military service.  Wade v. West, 11 Vet. App. 302 (1999) 
(holding that 38 C.F.R. § 1154(b) does not obviate the 
requirement that a veteran submit medical evidence of a 
causal relationship between his current condition and his 
military service).  

The veteran, as a layman, is not shown in this regard to have 
specific competence to provide a medical opinion on the 
etiology of his current skin cancer.  Espiritu v. Derwinski, 
2. Vet. App. 492 (1992).  

The record does contain two medical opinions -- one private 
and one VA -- related to the question of causal nexus.  

The veteran's private doctor, Dr. Gray, in May 2000 opined 
that a left knee meniscal tear was chronic and was believed 
to have been present for many years.  Although the doctor did 
not definitively find that the left knee condition had 
originally arisen from the time of the veteran's period of 
active service, he did state that the tear would be 
compatible with injury sustained in service.  

This opinion, however, is not too convincing on the causal 
nexus question, based on the fact that there is no evidence 
that the doctor had the benefit of the veteran's entire 
claims folder and that it was couched in tentative or 
speculative terms.  It also is not shown to be supported by 
the actual medical records dating back to service.  Moreover, 
the doctor did not give a detailed discussion or rationale 
for his conclusion.  

The most persuasive medical evidence related to the question 
of causal nexus is an opinion rendered by a VA examiner who 
examined the veteran in February 2001.  That examiner 
furnished the most comprehensive examination regarding the 
veteran's knee condition to date in the claims file.  He 
furnished a diagnosis and clearly addressed the etiology of 
the conditions found.  

It was the VA examiner's opinion that the veteran's bilateral 
knee condition was more likely to be the result of overall 
wear and tear sustained over a lifetime than to any distinct 
injury.  This opinion, which goes against a service 
relationship, is convincing because it is based on review of 
historical evidence and contains a discussion and rationale 
for the conclusion.  

The Board finds that, despite the veteran's assertions that 
his bilateral knee disorder is related to his combat service 
in Vietnam, there is clear and convincing evidence that his 
current knee disability had its clinical onset many years 
after service and was not caused by any injury or other 
incident of service including combat experiences.  38 
U.S.C.A. § 1154.  The Board also finds that the opinion 
rendered by the February 2001 VA examiner outweighs the May 
2000 opinion rendered by the veteran's private doctor.  

In short, there is no objective medical record or convincing 
evidence showing that the veteran currently has a bilateral 
knee disability that can be related to a demonstrated injury 
or other event in service.  After carefully reviewing all the 
medical evidence, it is the Board's judgment that there is no 
current bilateral knee disability due to disease or injury 
that was incurred in or aggravated by service.  

In sum, the weight of the credible evidence demonstrates that 
the veteran's current bilateral knee disorder became manifest 
years after his service and has not been medically linked to 
service.  The condition was not due to disease or injury 
which was incurred in or aggravated by service.  As the 
preponderance of the evidence is against the veteran's claim 
of service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for a bilateral knee disorder is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

